DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment 5/11/2021 has been acknowledged and entered.
Claims 1-20 are cancelled.
Claims 21-40 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,942,966 (U.S. Application 15/713,567).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10,846,273 anticipate or render obvious each limitation of claims 1-20 of the instant application as demonstrated in the table below.

Instant Application 
U.S. Patent No. 10,942,966
21. A computing system, comprising: 
one or more processors; and 
a memory storing program instructions that when executed by the one or more processors cause the one or more processors to at least: 
receive a text query; 


23. The computing system of claim 22, wherein execution of the programming instructions further causes the one or more processors to, at least: 
determine a defined category corresponding to the text query; 
determine a label for each item of the plurality of items represented in the object; and 
identify a first item of the plurality of items whose label is associated with the defined category, the first item being the item of interest.


provide a visual refinement option; 


determine and return a plurality of results corresponding to the text query; 
receive an object as part of the visual refinement option; 

generate an object feature vector representative of the object; 
compare the object feature vector with a plurality of stored feature vectors corresponding to segments of visual items included in the plurality of results to determine a plurality of respective similarity scores, each of the respective similarity scores representative of a similarity between the object feature vector and a respective one of the plurality of stored feature vectors; 
generate a ranked list of a plurality of results based at least in part on the plurality of respective similarity scores; and 


present at least some results of the ranked list in response to the receipt of the object.





22. The computing system of claim 21, wherein execution of the programming instructions further cause the one or more processors to, at least: 
identify a plurality of items represented in the object; 
determine an item of interest of the plurality of items; and 
generate a feature vector for the item of interest as the object feature vector representative of the object.


24. The computing system of claim 23, wherein execution of the programming instructions further causes the one or more processors to, at least: 

for items whose label is associated with the defined category: present the labels as user-selectable controls in proximity to the corresponding items represented in the object; 
receive a selection of a first label; and 
identify the item corresponding to the first label as the first item.







25. The computing system of claim 22, wherein execution of the programming instructions further causes the one or more processors to, at least: 
identify a plurality of segments of the object, each segment comprising less than the entire object; and 
identify the plurality of items represented in the object from items represented in the plurality of segments.26. The computing system of claim 25, wherein the object is one of a video content or an image content, and wherein the plurality of items represented in the object are identified from items represented in the plurality of segments of the object according to an edge detection algorithm.
27. The computing system of claim 25, further comprising: 
for each segment of the plurality of segments of the object: 
identifying a background of a segment; and 
removing the background of the segment; and 
processing the plurality of segments with the background removed to identify the plurality of items represented in the object.





28. A computer-implemented method, comprising:
 under the control of one or more processors executing instructions on a computer system, and in response to a presentation of a first image on a display of the computer system: 

32. The computer-implemented method of claim 28, wherein determining the first object of the plurality of objects comprises: 
presenting user-selectable selectors on the display corresponding to at least some objects of the plurality of objects; 
receiving an indication of a selection of a first user-selectable selector corresponding to a selected object of the at least some objects; and 
identifying the selected object as the first object.

determining a first object of a plurality of objects represented in the first image; 










generating a first feature vector representative of the first object; 
comparing the first feature vector with a plurality of stored feature vectors, each stored feature vector of the plurality of stored feature vectors corresponding to an image maintained in a data store, each comparison resulting in a similarity score between the first feature vector and a stored feature vector of the plurality of stored feature vectors; 


29. The computer-implemented method of claim 28, further comprising: 
segmenting the first image into a plurality of segments; and 
identifying the plurality of objects from the plurality of segments of the first image.
30. The computer-implemented method of claim 29, further comprising: 
for each segment of the plurality of segments: 
identifying a background of a segment; and removing the background of the segment; and 
identifying the plurality of objects from the plurality of segments having the background removed.


selecting a result set of feature vectors of the plurality of stored feature vectors having highest similarity scores; 
identifying a result set of images corresponding to the feature vectors of the results set of feature vectors; and 
presenting at least some images of the result set of images on the display of the computer system.


















31. The computer-implemented method of claim 28, wherein the first object is determined from the plurality of objects represented in the first image according to a foreground and centered position of the first object in the first image.


33. The computer-implemented method of claim 32, further comprising: 

determining a label for each object of the at least some objects; and
 wherein each user-selectable selector includes a presentation of the label of the corresponding object.
















34. A computer-implemented method, comprising: 
under a control of one or more processors executing instructions on a computer system: 
receiving a text query for items of content maintained in a data store by the computer system; 

37. The computer-implemented method of claim 34, further comprising and concurrent with the presentation of the at least some items of content on the display of the computer: 
displaying the text query in an input field on the display, and further displaying an image representative of the first object in the input field with the text query.

35. The computer-implemented method of claim 34, further comprising: 
determining a defined category corresponding to the text query; and 
identifying a subset of objects of the plurality of objects, wherein the text label of each object of the subset of objects is associated with the defined category; and 
wherein the at least some objects of the plurality of objects are included in the subset of objects.

receiving a visual content as a refinement to the text query; 
processing the visual content to detect a plurality of objects represented within the visual content; 
determining a text label for each object of the plurality of objects; 
presenting selectors corresponding to the text labels of at least some objects of the plurality of objects, wherein each selector is presented in proximity to a corresponding object of the at least some objects and presented concurrently with the visual content on a display of the computer system, and wherein each selector is user-selectable; 
receiving a selection of a first selector corresponding to a first text label of a first object of the at least some objects; 

identifying a set of items of content from the items of content according to the text query as refined by the first text label; and 

presenting the set of items of content on the display of the computer system.
36. The computer-implemented method of claim 35, further comprising: 





generating an embedding vector for the first object; 
comparing the embedding vector for the first object with embedding vectors associated with the objects of the subset of objects to generate a similarity score for each object of the subset of objects, each similarity score representative of a similarity between a corresponding object of the subset of objects and the first object; and
identifying the at least some objects of the subset of objects as objects having highest similarity scores.
38. The computer-implemented method of claim 34, further comprising: 






processing the visual content into a plurality of segments; and 
processing the plurality of segments to identify the plurality of objects represented within the visual content.39. The computer-implemented method of claim 38, further comprising: for each segment of the plurality of segments: 
identifying a background of a segment; and removing the background of the segment; and 
processing the plurality of segments with the background removed to identify the plurality of objects represented within the visual content.40. The computer-implemented method of claim 38, wherein the plurality of segments are processed according to an edge detection algorithm to identify the plurality of objects represented within the visual content.

1. A computing system, comprising: 
one or more processors; and 
a memory storing program instructions that when executed by the one or more processors cause the one or more processors to at least: 
receive from a user device, a text query; 





determine that the text query corresponds to a defined category; 









provide an image refinement option in response to a determination that the text query corresponds to the defined category; 
determine and return a plurality of results corresponding to the text query;
subsequent to receiving the text query, receive from the user device an image of an object as part of the image refinement option;
generate an object feature vector representative of the object; 
compare the object feature vector with a plurality of stored feature vectors corresponding to segments of images returned as the plurality of results to determine a plurality of respective similarity scores, each of the respective similarity scores representative of a similarity between the object feature vector and a respective one of the plurality of stored feature vectors;
generate a ranked list of the plurality of results based at least in part on the plurality of respective similarity scores of the object feature vector with the plurality of stored feature vectors; and 
present the ranked list in response to the receipt of the image.  
15. The computer-implemented method of claim 5, wherein the ranked list of at least a portion of the first plurality of images is a blended result of the at least a portion of the first plurality of images.



12. The computer-implemented method of claim 5, wherein comparing the image of the object, further includes: 
generating an object feature vector representative of the object; 
determining an area of interest in the first plurality of images based on an object type of the object; 
determining the at least one image segment based at least in part on the area of interest; and comparing the object feature vector with stored feature vectors associated with the image segments.
  

7. The computer-implemented method of claim 5, further comprising: 
detecting the object within a field of view of a camera of the user device; 

determining, at the user device, an object type corresponding to the object; and 
presenting on a display of the user device an object type identifier.  
8.  The computer-implemented method of claim 7, 
wherein the object type identifier includes at least one of a graphical presentation corresponding to a shape of the object type, or a name of the object type.  
9. The computer-implemented method of claim 7, further comprising: enabling a selection of a second object type identifier, thereby indicating a second object type corresponding to the object.


2. The computing system of claim 1, wherein each of the plurality of stored image segments corresponds to less than an entire image.  





3. The computing system of claim 2, wherein the image is at least one of an image generated by a camera of a user device, an image obtained from a memory of the user device, an image obtained from the plurality of results, or an image obtained from a storage medium that is remote from the user device.  















4. The computing system of claim 1, wherein the defined category is at least one of fashion, clothing, home decor, personal, or food.

  
5. A computer-implemented method, comprising: 
receiving, from a user device, a query; 

determining that the query corresponds to a defined category; 




presenting a visual refinement option in response to a determination that the query corresponds to the defined category; 
determining a first plurality of images based at least in part on the query; 
subsequent to receiving the query, receiving an image of an object as part of the visual refinement option; 
comparing the image of the object with at least one image segment of each of the first plurality of images; 
determining, for each of the first plurality of images, a respective similarity score representative of a similarity between the image of the object and the at least one image segment of a respective one  of the first plurality of images; 


6. The computer-implemented method of claim 5, further comprising: 
processing the image to determine an object type of the object represented in the image; and 
wherein comparing the image includes: 
generating an object feature vector representative of the object; and 
comparing the object feature vector with a plurality of stored feature vectors corresponding to objects represented in the first plurality of images having a same object type.  





















determining a ranked list of at least a portion of the first plurality of images based at least in part on the respective similarity scores; and 


providing for presentation, according to the ranked list, the at least a portion of the first plurality of images.  


10.  The computer-implemented method of claim 9, further comprising: 
generating a keyword corresponding to the object type; and 
including the keyword as part of the query.  

11. The computer-implemented method of claim 5, further comprising: 
determining a plurality of keywords corresponding to at least one of the portion of the first plurality of images, the first plurality of images, or the query; and 
providing for presentation and selection by a user of the user device, each of the plurality of keywords.  



13.  The computer-implemented method of claim 12, further comprising: 
determining an expected position of the object; and 
wherein determining the expected position is based at least in part on the object type.  

7. The computer-implemented method of claim 5, further comprising: 
detecting the object within a field of view of a camera of the user device; 

determining, at the user device, an object type corresponding to the object; and 
presenting on a display of the user device an object type identifier.  
8.  The computer-implemented method of claim 7, 
wherein the object type identifier includes at least one of a graphical presentation corresponding to a shape of the object type, or a name of the object type.  
9. The computer-implemented method of claim 7, further comprising: enabling a selection of a second object type identifier, thereby indicating a second object type corresponding to the object.
14. The computer-implemented method of claim 5, wherein the visual refinement option consists of the receiving the image of the object.  


5. A computer-implemented method, comprising: 



receiving, from a user device, a query; 















determining that the query corresponds to a defined category; 









presenting a visual refinement option in response to a determination that the query corresponds to the defined category; 
determining a first plurality of images based at least in part on the query; 

subsequent to receiving the query, receiving an image of an object as part of the visual refinement option; 
comparing the image of the object with at least one image segment of each of the first plurality of images; 
determining, for each of the first plurality of images, a respective similarity score representative of a similarity between the image of the object and the at least one image segment of a respective one  of the first plurality of images; 

determining a ranked list of at least a portion of the first plurality of images based at least in part on the respective similarity scores; and 
providing for presentation, according to the ranked list, the at least a portion of the first plurality of images.  



6. The computer-implemented method of claim 5, further comprising: 
processing the image to determine an object type of the object represented in the image; and 
wherein comparing the image includes: 
generating an object feature vector representative of the object; and 
comparing the object feature vector with a plurality of stored feature vectors corresponding to objects represented in the first plurality of images having a same object type.  










12. The computer-implemented method of claim 5, wherein comparing the image of the object, further includes: 
generating an object feature vector representative of the object; 
determining an area of interest in the first plurality of images based on an object type of the object; 
determining the at least one image segment based at least in part on the area of interest; and comparing the object feature vector with stored feature vectors associated with the image segments.
  













	As demonstrated in the table above, U.S. Patent No. 10,942,966 discloses or renders obvious all the features of the claims of the instant application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  (a)(1) by Grauman et al (Pub No.US 2014/0188863, hereinafter Grauman).
Grauman is cited the IDS filed on 5/11/2021. 

With respect to claim 21, Grauman discloses a computing system (Abstract), comprising: 
one or more processors (Fig 2); and 
a memory storing program instructions that when executed by the one or more processors cause the one or more processors to at least (Fig 2): 
receive a text query ([0016],[0036], Fig 3: receive query with keyword); 
provide a visual refinement option ([0016], [0022], [0033], Fig 3-5: provide option to user to select image and/or attribute feedback on visual images to refine search, that option is corresponding to a visual refinement option); 
determine and return a plurality of results corresponding to the text query([0016], [0036], Fig 3 & 5: return results in response to the text query the query); 
receive an object as part of the visual refinement option ([0016], [0022], [0033], Fig 3-5: receive user selection of an image with an object, such as an object of a selected shoes, that corresponds as part of the visual refinement option); 
generate an object feature vector representative of the object (([0041-0045]: generate vector for the object/image); 
compare the object feature vector with a plurality of stored feature vectors corresponding to segments of visual items included in the plurality of results to determine a plurality of respective similarity scores, each of the respective similarity scores representative of a similarity between the object feature vector and a respective one of the plurality of stored feature vectors ([0016],[0036-0037], [0041-0045]: compare vectors of the object  with the stored feature vectors of the images in pool of images to determine the similarity scores, which are then used in ranking, via training model such as SVM); 
generate a ranked list of a plurality of results based at least in part on the plurality of respective similarity scores ([0036], [0041-0042], [0045]: generate ranked results based on the similar scores); and 
present at least some results of the ranked list in response to the receipt of the object ([0036], Fig 3-5: provide some ranked result in response to receipt of object based on user feedback/selection of an image with the object). 
With respect to claim 22, Grauman further discloses wherein execution of the programming instructions further cause the one or more processors to, at least: 
identify a plurality of items represented in the object ([0016],[0022], [0036-0037]: identify different attributes corresponding to a plurality of items represented in the image object); 
determine an item of interest of the plurality of items ([0016], [0053-0054]: determine an item of interest, such as an attribute of interest, based on user input/feedback); and 
generate a feature vector for the item of interest as the object feature vector representative of the object (([0041-0045], [0054-0055]: generate vector for the interested attribute of the object for relevance results).
With respect to claim 23, Grauman further disclose wherein execution of the programming instructions further causes the one or more processors to, at least: 
determine a defined category corresponding to the text query ([0016], [0036-0037], Fig 3& 5: determine a category e.g. type of product, such as shoes, that corresponds to the text query ); 
determine a label for each item of the plurality of items represented in the object ([0016],[0022], [0036-0037]: determine a label/vocabulary for each attribute of the items represented in the object); and 
identify a first item of the plurality of items whose label is associated with the defined category, the first item being the item of interest ([0016], [0053-0054]: identify a first time of interest, such as an attribute of interest, based on user input/feedback, the label of the item is associated with defined category as both are for the same object and being used for relevance determination).
With respect to claim 24, Grauman further disclose wherein execution of the programming instructions further causes the one or more processors to, at least: 
for items whose label is associated with the defined category: present the labels as user-selectable controls in proximity to the corresponding items represented in the object ([0036], [0038],[0056], Fig 3-5: present user-selectable controls, such as list of selection for user to select as shown in Fig 4,  in proximity of attribute items representing the image object), ; 
receive a selection of a first label ([0037-0040],[0052-0054], Fig 4-5: receive a selection correspond to a 1st text label based on user feedback);  and 
identify the item corresponding to the first label as the first item ([0016], [0042-0044], [0052], Fig 3-5: identity the attribute item correspond to user selection).
With respect to claim 34, Grauman discloses a computer-implemented method (Abstract), comprising: 
under a control of one or more processors executing instructions on a computer system (Fig 1): 
receiving a text query for items of content maintained in a data store by the computer system ([0016],[0036], Fig 3: receive query with keyword for images items of content in data store such as database or pool of the system); 
receiving a visual content as a refinement to the text query ([0016], [0022], [0033], Fig 3-5: receive a visual content, such as a selected image, as a refinement to the text query when user provides feedback with the selected image to refine search);  
processing the visual content to detect a plurality of objects represented within the visual content ([0016],[0022], [0036-0037]: process to  detect  attributes that corresponding objects represented in the object); 
determining a text label for each object of the plurality of objects ([0016], [0018],[0022], [0036-0037]: determine a label for each attribute of the objects); 
presenting selectors corresponding to the text labels of at least some objects of the plurality of objects, wherein each selector is presented in proximity to a corresponding object of the at least some objects and presented concurrently with the visual content on a display of the computer system, and wherein each selector is user-selectable ([0036], [0038],[0056], Fig 3-5: present selectors, such as the selectors shown in Fig 4, for the questions being asked that correspond to the labels of some attributes, and each selector is user selectable and is presented in proximity to the object regarding feminine attribute and is presented concurrent with an visual image of shoe on a GUI of the user device as shown in fig 3); 
receiving a selection of a first selector corresponding to a first text label of a first object of the at least some objects ([0037-0040],[0052-0054], Fig 4-5: receive a selection correspond to a 1st text label based on user feedback); 
identifying a set of items of content from the items of content according to the text query as refined by the first text label ([0016], [0042-0044], [0052], Fig 3-5: identify a set of ranked result representing a set of image items from the image contents in the database or pool of the system according to the text query refined by an attribute label representing the 1st text label); and  
presenting the set of items of content on the display of the computer system ([0036], Fig 3-5: provide the set of ranked on the GUI display for user interaction/feedback until most relevance images are acceptable to the user). 
With respect to claim 35, Grauman further discloses
determining a defined category corresponding to the text query ([0016], [0036-0037], Fig 3& 5: determine a category e.g. type of product, such as shoes, that corresponds to the text query );  and 
identifying a subset of objects of the plurality of objects, wherein the text label of each object of the subset of objects is associated with the defined category ([0016], [0018],[0022], [0036-0037]: identify a subset of the attribute object relevant to user search, each with label and associated with the defined category since those attributes describing the images in the defined category in view of user search input); and 
wherein the at least some objects of the plurality of objects are included in the subset of objects ([0016], [0018],[0022], [0036-0037]: the at least some attribute are included in the subset of the attribute object in response to user selection/feedback provided on at least some attribute objects).
With respect to claim 36, Grauman further discloses
generating an embedding vector for the first object (([0041-0045], [0054-0055]: generate vector for the interested attribute of the object for relevance results/images); 
comparing the embedding vector for the first object with embedding vectors associated with the objects of the subset of objects to generate a similarity score for each object of the subset of objects, each similarity score representative of a similarity between a corresponding object of the subset of objects and the first object ([0016],[0036-0037], [0041-0045]: compare vectors of the object  with the stored feature vectors of the images in pool of images to determine the similarity scores, which are then used in ranking, via training model such as SVM);  and
identifying the at least some objects of the subset of objects as objects having highest similarity scores ([0016], [0036-0037], [0052], Fig 3: identify attribute objects having highest scores since the top ranked with most relevant attribute object similarities).
With respect to claim 37, Grauman further discloses concurrent with the presentation of the at least some items of content on the display of the computer: displaying the text query in an input field on the display, and further displaying an image representative of the first object in the input field with the text query ([0016], [0054-0056], Fig 3-5: display text query in an input field of GUI display and display a result image representative of the 1st attribute object ).

Claims 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (a)(1) by Jing et al (Pub No.US 2015/0134688, hereinafter Jing).
Jing is cited the IDS filed on 5/11/2021. 

With respect to claim 28, Jing discloses a computer-implemented method (Abstract), comprising:
 under the control of one or more processors executing instructions on a computer system, and in response to a presentation of a first image on a display of the computer system ([0015-0016], [0020] Fig 1-5 &11: present a 1st image on a display, such as a display shown in Fig 1): 
determining a first object of a plurality of objects represented in the first image ([0020-0023], [0026], Fig 1-5: determine a 1st object representing the object of interest in the 1st image); 
generating a first feature vector representative of the first object ([0032-0034], [0042]: generate a 1st feature vector); 
comparing the first feature vector with a plurality of stored feature vectors, each stored feature vector of the plurality of stored feature vectors corresponding to an image maintained in a data store, each comparison resulting in a similarity score between the first feature vector and a stored feature vector of the plurality of stored feature vectors ([0033-0034], [0042]: compare the 1st feature vector with feature vectors of visually similar stored objects to determine similarity of the objects); 
selecting a result set of feature vectors of the plurality of stored feature vectors having highest similarity scores ([0025], [0042-0047], Fig 7:  select vectors with highest similarity scores); 
identifying a result set of images corresponding to the feature vectors of the results set of feature vectors ([0025], [0042-0047], Fig 7:  identify result set of image the result set of feature vectors); and 
presenting at least some images of the result set of images on the display of the computer system ([0025], [0045-0047], Fig 7: present some ranked result image on a display for an user).
With respect to claim 29, Jing further discloses 
segmenting the first image into a plurality of segments ([0020], [0029-0031], [0037], Fig 1-5: segment the image); and 
identifying the plurality of objects from the plurality of segments of the first image ([0020], [0029-0031], [0037]: identity objects, such as tea pot objects as shown in Fig 1, body, head, shirt objects etc. as shown in Fig 5).
With respect to claim 30, Jing further discloses 
for each segment of the plurality of segments: 
identifying a background of a segment ([0029]: identify background for each segment); and 
removing the background of the segment ([0029], remove background); and 
identifying the plurality of objects from the plurality of segments having the background removed ([0020], [0029-0031], [0037]: identity objects, such as tea pot objects as shown in Fig 1, body, head, shirt objects etc. as shown in Fig 5, with background removed).
With respect to claim 31, Jing further discloses wherein the first object is determined from the plurality of objects represented in the first image according to a foreground and centered position of the first object in the first image (the term is indicates describing what the 1st object is, which is non-functional descriptive material for not functionally impacting the functionality of the steps in the claim; [0029], [0034], [0041]: object is determined  according to a center position in the image).
With respect to claim 32, Jing further discloses wherein determining the first object of the plurality of objects comprises: 
presenting user-selectable selectors on the display corresponding to at least some objects of the plurality of objects ([0021], [0026], [0044],Fig 7: presenting selector on display for user to select object(s) of interest); 
receiving an indication of a selection of a first user-selectable selector corresponding to a selected object of the at least some objects ([0021], [0026], [0044-0045], Fig 7: receive user selection); and 
identifying the selected object as the first object ([0021], [0026], [0044], Fig 7: identify the selected object as a 1st object that user’s interest in).
With respect to claim 33, Jing further discloses
determining a label for each object of the at least some objects ([0037], [0030]: determine a label for each object); and
 wherein each user-selectable selector includes a presentation of the label of the corresponding object ([0038]: presentation of objects and labels of those objects to user).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-27 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Grauman in view of Jing. 

With respect to claim 25, Grauman does not explicitly disclose 
identify a plurality of segments of the object, each segment comprising less than the entire object; and 
identify the plurality of items represented in the object from items represented in the plurality of segments.
However, Jing discloses identify a plurality of segments of the object, each segment comprising less than the entire object ([0020], [0029], [0033], [0037], Fig 1-5: identify segments of the object, which is lesser than the object); and 
identify the plurality of items represented in the object from items represented in the plurality of segments ([0020], [0037], Fig 1-5: identify items in the segment, such as tea pot items in Fig 1, items of face, body etc. in Fig 5) .
Since, both Grauman and Jing are from the same field of endeavor because both are directed to providing relevant information to user via images, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Grauman  and Jing by incorporate segmenting and item identification of Jing into Grauman. The motivation to combine is to improve information retrieval (Grauman, [00016]; Jing, [0002]).

With respect to claim 26, the combined teachings of Grauman and Jing further disclose wherein the object is one of a video content or an image content, and wherein the plurality of items represented in the object are identified from items represented in the plurality of segments of the object according to an edge detection algorithm ((Grauman, [0016]; Jing, [0029], [0034]: segment with respect to edge detection algorithm).
With respect to claim 27, the combined teachings of Grauman and Jing further disclosefor each segment of the plurality of segments of the object: 
identifying a background of a segment (Jing, [0029]: identify background for each segment); and 
removing the background of the segment (Jing, [0029], remove background); and 
processing the plurality of segments with the background removed to identify the plurality of items represented in the object (Jing, [0020], [0029-0031], [0037]: identity objects, such as tea pot objects as shown in Fig 1, body, head, shirt objects etc. as shown in Fig 5, with background removed).

With respect to claim 38, Grauman does not explicitly disclose 
processing the visual content into a plurality of segments; and 
processing the plurality of segments to identify the plurality of objects represented within the visual content.
However, Jing discloses processing the visual content into a plurality of segments ([0020], [0029], [0033], [0037], Fig 1-5: process the image into segments); and 
processing the plurality of segments to identify the plurality of objects represented within the visual content ([0020], [0037], Fig 1-5: identify items in the segment, such as tea pot items in Fig 1, items of face, body etc. in Fig 5 when processing segments).
Since, both Grauman and Jing are from the same field of endeavor because both are directed to providing relevant information to user via images, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Grauman  and Jing by incorporate segmenting and item identification of Jing into Grauman. The motivation to combine is to improve information retrieval (Grauman, [00016]; Jing, [0002]).

With respect to claim 39, the combined teachings of Grauman and Jing further disclose for each segment of the plurality of segments: 
identifying a background of a segment (Jing, [0029]: identify background for each segment); and 
removing the background of the segment (Jing, [0029], remove background); and 
processing the plurality of segments with the background removed to identify the plurality of objects represented within the visual content (Jing, [0020], [0029-0031], [0037]: identity objects, such as tea pot objects as shown in Fig 1, body, head, shirt objects etc. as shown in Fig 5, with background removed).

With respect to claim 40, the combined teachings of Grauman and Jing further disclose, wherein the plurality of segments are processed according to an edge detection algorithm to identify the plurality of objects represented within the visual content(Grauman, [0016]; Jing, [0029], [0034]: segment with respect to edge detection algorithm).


Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168